         Case: 3:19-cv-00142-jdp Document #: 8 Filed: 02/21/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


THE DEMOCRATIC PARTY OF WISCONSIN,
COLLEEN ROBSON; ALEXIA SABOR; PETER
KLITZKE; DENIS HOSTETTLER, JR.; DENNIS D.
DEGENHARDT; MARCIA STEELE; NANCY STENCIL;
and LINDSAY DORFF

                            Plaintiffs,                         Civil Action No.: _19-cv-142____

                       -against-

ROBIN VOS, in his official capacity as speaker of the
Wisconsin State Assembly; SCOTT L. FITZGERALD, in his
official capacity as majority leader of the Wisconsin State
Senate; ALBERTA DARLING, in her official capacity as
co-chair of the Wisconsin Joint Committee on Finance; JOHN
NYGREN, in his official capacity as co-chair of the
Wisconsin Joint Committee on Finance; ROGER ROTH, in
his official capacity as President of the Wisconsin State
Senate; JOAN BALLWEG, in her official capacity as co-chair
of the Wisconsin Joint Committee for Review of
Administrative Rules; STEPHEN L. NASS, in his official
capacity as co-chair of the Wisconsin Joint Committee for
Review of Administrative Rules; JOEL BRENNAN, in his
official capacity as Secretary of the Wisconsin Department of
Administration; TONY EVERS, in his official capacity as
Governor of the State of Wisconsin, and JOSHUA L. KAUL,
in his official capacity as Attorney General of the State of
Wisconsin..

                                           Defendants.


        DECLARATION OF PETER KLITZKE IN SUPPORT OF PLAINTIFFS’
              APPLICATION FOR PRELIMINARY INJUNCTION
I, Peter Klitzke, under 28 U.S.C. § 1746, hereby declare and state:
       1.      I am a Wisconsin citizen, resident, and taxpayer. I live in the City of La Crosse in

La Crosse County. I am a retired public elementary school teacher, and an avid sportsman.
             Case: 3:19-cv-00142-jdp Document #: 8 Filed: 02/21/19 Page 2 of 3



        2.       In the November 2018 election, I voted for Governor Tony Evers and Attorney

General Josh Kaul, as well as every other Democratic candidate seeking statewide office in

Wisconsin.

        3.       I voted for Governor Evers and Attorney General Kaul because I supported their

positions. The principal reason I voted for and supported these candidates was their promise to

withdraw the state from federal lawsuits seeking to overturn the Affordable Care Act. Other

reasons I supported Governor Evers and Attorney General Kaul include their commitment to

(1) expanding Medicaid in the state of Wisconsin; (2) eliminating costly and unnecessary “voter

ID” regulations; (3) providing greater services to veterans through programs such as Wisconsin’s

Veterans Trust Fund; and (4) enacting regulations to provide greater protections for the

environment in order to enhance opportunities for sportsmen and women who hunt and fish in

our state.

        4.       Also, as a retired public-school teacher, I voted for Democratic candidates

because of their commitment to funding public education instead of corporate welfare projects

like the Foxconn deal that was pushed through the legislature in the previous session. Tony

Evers and Josh Kaul campaigned on reforming the Wisconsin Economic Development

Corporation and holding Foxconn accountable, which would have resulted in more funding for

priorities like public education and real job creation.

        5.       For these reasons, I actively supported these candidates. I supported Governor

Evers, Attorney General Kaul, and other Democratic candidates for statewide office in

Wisconsin by volunteering for the La Crosse County Democratic Party (a part of the Democratic

Party of Wisconsin). I also knocked on thousands of doors and canvassed neighborhoods,
         Case: 3:19-cv-00142-jdp Document #: 8 Filed: 02/21/19 Page 3 of 3




participated in voter outreach ''phone banks,'' and spent hours organizing events for Democratic

candidates and helped college students register to vote in La Crosse. In the weeks leading up to
                                                                       ,

the election, I spent multiple hours every day of the week on these efforts in order to help elect

Governor Evers and Attorney General Kaul.

        6.      Each of the laws enacted in the Extraordinary Session by the Wisconsin Assembly

and Senate and signed into law by former-Governor Scott Walker in December 2018 undermined

the work I did in support of Democratic candidates for statewide office in Wisconsin by making

it impossible to achieve the policy goals I sought. I voted for Democratic candidates because of

the policy changes they could make with the powers of the offices they sought. The laws

stripped those powers following the election. I would have concentrated my efforts and support

differently had I known that the policy objectives I supported would not be within the powers of

the candidates I campaigned and voted for.


I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 1..&_ day of February, 2019.
